Morris, C. J.
The defendant has appealed from a conviction on the charge of accepting the earnings of a prostitute. The charging part of the information, to which he unsuccessfully demurred, is as follows:
“He, said Felix Crane, in the county of King, state of Washington, on the 28th day of December, 1914, did then and there wilfully, unlawfully and feloniously accept the earnings of one Gladys Bates, she, said Gladys Bates, then and there being a common prostitute.”
This information is practically the same as the information in State v. Columbus, 74 Wash. 290, 133 Pac. 455, which we held sufficient, saying:
“It is manifest that the facts charged, if proven, constitute a crime under the express terms of the statute.”
The appellant, however, urges that the sufficiency of the demurrer received scant consideration in the Columbus case, and that the force of that decision has been modified by our decisions in State v. Muller, 80 Wash. 368, 141 Pac. 910, and State v. Dodd, 84 Wash. 436, 147 Pac. 9, both of which refer to the principle enunciated by Judge Dunbar in State v. Carey, 4 Wash. 424, 30 Pac. 729, that the charge must be so specific that the defendant will be able to avail himself of his acquittal or conviction for protection against a further prosecution for the same offense. There can be no doubt of the correctness of that rule, but we do not believe that the charge here does violence thereto. In State v. Carey, supra, the statute made unlawful the practice of medicine without a *212license and defined two different acts as constituting practice —the use of a degree, and the giving of a prescription. The complaint charged the defendant with the practice of medicine on a given date, but did not designate whether by the use of the letters “M. D.” or “M. B.”, or, by giving a prescription, and it could not be known which charge was preferred against him, or, if the latter, what particular act of giving a prescription he must be prepared to defend against. Likewise, in State v. Dodd, supra, the information charged a crime which might have been committed by any one of several distinct acts, without specifying any one act which the defendant would have to meet. The information here charges but one crime, which may not be committed by acts of different character. Whatever may be the views entertained of our decision in the Columbus case, we are satisfied that that holding is correct, and that this information is sufficient.
The term “earnings of a prostitute” clearly means only earnings gained by the practice of prostitution, and the charge here clearly imports that, to be unlawful, the earnings must be given by the prostitute either by herself or by some one in her behalf, that the earnings so given must be unlawful earnings accepted for an unlawful purpose, and that the appellant is charged with such an acceptance. The argument that, inasmuch as prostitutes may have earnings gained in lawful occupations the acceptance of which is not in violation of law, and as the acceptance of unlawful earnings for lawful purposes is not illegal, the information must specify that the earnings were from the practice of prostitution and received for an unlawful purpose, is technical rather than substantial. The information charges, in the words of the statute, an act which is by the statute made unlawful. The charge is not of a crime which may be committed by acts differing in character, as in the Carey and the Dodd cases.
It is contended, also, that the term “earnings” is a generic term, and that as earnings might be of money, or articles of personal adornment, or other things than money, the in*213formation must state specifically what was received. State v. Muller, supra, is cited to sustain the contention. In that case, we found that it was the intent of the statute that the particular unit into which it was charged the intoxicating liquor had been shipped should be designated, and, since it was essential that the defendant know the unit, an information which failed to designate it was defective. The rule there is not authority for the rule sought to be invoked here. We are satisfied that the information sets out acts constituting the offense in such a manner as to enable a person of common understanding to know what is intended.
Upon cross-examination of the state’s principal witness, Rice, and Gladys Bates and Katherine Roberts, it developed that these names were not the true names of the witnesses. Appellant moved to strike the testimony on the'ground that the names of the witnesses were not indorsed on the information as required by Rem. & Bal. Code, § 2050 (P. C. 135 § 997). It does not appear that the appellant was misled by the fact that the names indorsed were aliases, nor that he was less able to prepare his defense because of this fact. The object of the statute is to apprise the defendant who will be called upon to testify against him, in order that he may prepare his defense accordingly. State v. John Port Townsend, 7 Wash. 462, 35 Pac. 367. The identity of the proposed witness is the important element; the name by which the individual is known is of secondary importance; and if the defendant has been apprised of the identities he has not been prejudiced. Bennett v. United States, 227 U. S. 333; State v. Ewing, 67 Wash. 395, 121 Pac. 834.
This conclusion also disposes of the contention that there was a variance between the information and the proof because the girl whose earnings were accepted was not in fact Gladys Bates, but only a person known by that name.
The appellant asserts that, for two reasons, the evidence was insufficient to sustain a conviction; first, the money was Rice’s own money; and second, even if it were not, the appel*214lant did not know that the money had come from Gladys Bates or any other prostitute, or had been earned in the practice of prostitution. The evidence relied upon by the state to obtain the conviction was briefly as follows: On the 12th or 14-th of December, Rice went to see Crane at the latter’s saloon about putting some girls in the hotel which Rice was operating, and Crane told him to go ahead and put them in; “I will take care of them.” Within the next few days, Rice secured two girls, known as Gladys Bates and Katherine Roberts, who went to the hotel and began the practice of prostitution. On the 19th or 20th, Rice went to see Crane about paying him for protection, and $15 was then agreed upon and was actually paid on the next afternoon. About a week later, Rice again met Crane and asked him how much he owed, an'd Crane answered, “About the same amount.” This was also paid on the following day. Rice’s arrangement with the girls was that they should pay him one dollar for every third man accommodated, and there is evidence they understood that part of this was to go to Crane for protection. In addition, it was shown that at one time the Bates girl gave Rice five dollars for that express purpose. Although there was no direct evidence that Crane knew that the money he received was earnings from the practice of prostitution, the circumstances under which it was received would lead to a belief that he knew, and this, as well as the ownership of the money, was a question for the jury.
Several minor points are raised in appellant’s brief. These have all been considered, but we do not find that the appellant was prejudiced by any of the errors assigned, nor that their importance would justify extending this opinion. We have read the entire record and examined all the authorities cited, and are unable to conclude that the appellant has been improperly informed against, or improperly tried and convicted.
The judgment is therefore affirmed.
Ellis, Fullerton, and Chadwick, JJ., concur.